Citation Nr: 1412367	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  04-25 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) (claimed as depression).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1967 to June 1969.  He served in Thailand from June 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2003 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In the March 2003 rating decision, the RO denied service connection for depression.  In the November 2012 rating decision, the RO denied service connection for diabetes mellitus, type II, hearing loss and tinnitus.

The Veteran appeared and testified at a hearing held at the RO before a Decision Review Officer in August 2004 relating to his claim of service connection for a psychiatric disorder.  A copy of the transcript of this hearing has been associated with the claims file.  Although the Veteran requested a Board hearing in April 2010, the Veteran withdrew his request for said hearing via correspondence from his attorney received in January 2013.  Consequently, the Board finds that no further efforts are necessary to afford the Veteran a Board hearing.

The Board notes that the Veteran's appeal for service connection for a psychiatric disorder (claimed as depression) was previously before it in April 2008 at which time the Board rendered a decision denying the claim.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  By a memorandum decision issued in December 2009, the Court found that VA did not fulfill its duty to assist the Veteran and vacated the Board's decision and remanded the Veteran's appeal for further action in accordance with its decision.  Subsequently, the Board remanded the Veteran's claim in May 2010 and March 2013.  

The issues of service connection for psychiatric disorder, to include PTSD, hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO for action as discussed in that section of this decision.


FINDINGS OF FACT

1.  The RO denied service connection for diabetes mellitus, type II, in an April 2006 rating decision.  The Veteran did not appeal that decision, and it is final.

2.  Some of the new evidence submitted subsequent to April 2006 in support of the Veteran's claim for service connection for diabetes mellitus, type II, is material.

3.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he was most likely exposed to herbicides during his service in Thailand.


CONCLUSIONS OF LAW

1.  The April 2006 RO rating decision that denied service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2013).

2.  New and material evidence has been received, and the Veteran's claim for service connection for diabetes mellitus, type II, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Diabetes mellitus, type II, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for diabetes mellitus, type II, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran's claim for service connection for diabetes mellitus, type II, was last denied by the RO in a rating decision issued in April 2006.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, April 2006 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence received since April 2006 consists of the Veteran's and his representative's statements, VA treatment records and service personnel records.  The Veteran's and the representative's statements set forth the contentions that the Veteran was exposed to herbicides in Thailand and details about his service therein.  The service personnel records obtain, which is essentially only the DA 20, confirms the Veteran's service in Thailand from June 1968 to June 1969 with the 538th Engineer Battalion.  The Board finds this evidence to be new and material because since April 2006 VA has recognized the use of herbicides in Thailand and set forth a policy of granting presumptive service connection if actual exposure is established based upon the Veteran's service.  Consequently, the Board finds that the new evidence goes directly to the facts needed to establish exposure to herbicides in Thailand during the Vietnam era and, therefore, this new evidence is material and sufficient to reopen the previously denied claim for service connection for diabetes mellitus, type II.  

The Board notes that, where the RO has denied reopening the claim but the Board finds that new and material evidence sufficient to reopen the claim has been submitted, the Board must first consider whether the veteran has been given an opportunity to present argument and/or additional evidence on this matter, and whether adjudication will violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993).   The Board finds that it may proceed to adjudicate the claim without prejudice the Veteran because the RO reopened the claim in the Statement of the Case and also provided notice to the Veteran of the information and evidence necessary to establish the underlying service connection claim.  Furthermore, the Veteran was able to submit additional argument after the Statement of the Case and did so with his VA Form 9.  Thus the Veteran was provided with adequate notice and opportunity to present argument and/or additional evidence on this matter.  Furthermore, to return the case to the RO to cure a deficiency in the statement of the case would not result in a determination favorable to the veteran, nor change the current analysis as provided by the Board. See Winters v. West, 12 Vet. App. 203 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 (1992). 

The Veteran contends that he has diabetes mellitus, type II, as the result of exposure to herbicides while he was stationed at Camp Samae San in Thailand.  Specifically, the Veteran contends that he was exposed to herbicides because of his military occupational specialty (MOS) of crane operator and assignment with the 538th Engineer Battalion, which was involved in numerous construction projects in the area and required him to travel from the base to various construction sites as well as to other bases in the vicinity.  The Veteran argues that it is patently illogical to conclude that, during the course of these activities the Veteran never passed through areas that had been previously treated with herbicides.

With regard to the Veteran's claim, the Board notes that, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6) , 3.307(d)(1), 3.309(e).  "Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes)" is a disease that has been found to be associated with such exposure.  38 C.F.R. § 3.309(e).  For presumptive service connection to be warranted, the herbicide-related disease, in this case diabetes mellitus, type II, shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

The above presumption usually only applies to certain Vietnam and Korean veterans.  The Veteran does not claim, nor does the evidence show, that he was in either Vietnam or Korea during his service.  Instead, he served in Thailand from June 1968 to June 1969.  VA has, however, determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.

In the present case, the Board acknowledges that the Veteran neither has a recognized MOS nor do his military records indicate that he served near any air base perimeter.  The Board notes, however, that the Veteran's full service personnel records are not associated with the claims file; therefore, it is not possible to say that there are no performance evaluations or other credible service evidence that would not show herbicide exposure.  

Furthermore, the Board finds the Veteran's reports of his service to be consistent with the times, places and circumstances of his service.  As a crane operator in an Engineer Battalion, the Veteran would clearly have been involved in large scale construction projects.  In fact, the Board takes judicial notice of an official unit history of the 538th Engineer Battalion (Construction) (found online at http://usarsupthai.webs.com/538thenbnhistory.htm) that shows this is the case.  This history shows that, at the time the Veteran arrived in Thailand in June 1968, Company A (to which he was assigned) was involved in the second phase of a major road construction project (Route 304).  The history indicates that this road traversed several types of challenging terrain, to include 63 kilometers of rugged terrain characterized by hills and mountains with dense underbrush and jungle vegetation.  This project was completed in December 1968 and, thereafter, Company A was relocated to Camp Samae San (which had been under construction by Company D) and joined in the construction effort.  The Board notes that construction of Camp Samae San was not started until April 1967 and was not completed until April 1970.  During this period, 2.5 million cubic yards of fill were hauled and emplaced to provide the foundation for 8 miles of paved roads and 11.0 million square feet of pads for buildings and hardstands.  During its time in Thailand, the 538th also completed other construction projects, including several signal sites, two Special Forces Camps, and selected projects at U-Tapao Royal Thai Naval Air Station.  It also engaged in many civic action projects including upgrading roads, building schools, etc.  

Although this report does not indicate that there was any spraying of herbicides during these construction projects, it does corroborate the Veteran's statements as to his duties while in Thailand and that he most likely was at the places he says he was.  The Board also finds that, given the type of terrain that had to be traversed in building Route 304 (i.e., dense underbrush and jungle vegetation) and that Camp Samae San was built by the 538th on who knows what type of terrain, it seems that there is a strong possibility that herbicides were used to clear these terrains before construction raising doubt that the Veteran's contentions are plausible.  Furthermore, as there is no evidence with regard to where the construction projects were located at the U-Tapao air base, it is not known whether any of them were near the perimeter of the base.

Consequently, the Board finds that the evidence raises a reasonable doubt that the Veteran was exposed to herbicides while serving in Thailand from June 1968 to June 1968.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Consequently, the Board finds that the evidence as to the Veteran's exposure to herbicides is in equipoise and, therefore, it resolves reasonable doubt in the Veteran's favor that he was exposed to herbicides while serving in Thailand during the Vietnam era.  See 38 C.F.R. § 3.2(f) (February 28, 1961 to May 7, 1975).  Having found in favor of the Veteran that he was exposed to herbicides, service connection on a presumptive basis for his diabetes mellitus, type II (which is well documented in the medical evidence of record), is warranted.


ORDER

Entitlement to service connection for diabetes mellitus, type II, as due to exposure to herbicides, is granted.


REMAND

The Board finds that remand is necessary for additional development of the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  Specifically, the Board finds that sufficient efforts have not been undertaken to corroborate the Veteran's claimed PTSD stressor.

The Board notes that, initially, the Veteran's claim was one for depression; however, in its March 2013 remand it expanded the claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), because VA treatment records obtained pursuant to the May 2010 remand contained a July 2011 Mental Health consultation in which the psychiatrist who evaluated the Veteran diagnosed him to have PTSD as well as major depressive disorder.  Thus, the Board's March 2013 remand required development for the now diagnosed PTSD.

In August 2013, the Veteran was sent notice on how to establish service connection for PTSD.  In response, he returned the PTSD Questionnaire in October 2013 in which he related his stressor occurred in January 1969 while serving in Thailand.  He stated that, while returning to base from performing road construction work outside of Sattahip, the first truck in the convoy he was in collided with a civilian bus.  The Veteran, who was in the third truck of the convoy, got out of his truck and, after seeing the accident scene, realized this was a serious accident with several people having been killed and many more injured.  He stated that he was questioned about the accident when they returned to the base so he believes that some kind of report was filed.  

In September 2013, a formal finding was made that the information required to corroborate stressor associated with the claim for service connection for PTSD was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for a meaningful search of National Archives and Records Administration (NARA) records.  The reason stated for this finding is that the JSRRC cannot verify incidents with civilians.  Although this may be true, the Board finds that there may be other repositories of reports relating to accidents involving military vehicles or records relating to damage to military equipment that have not been sought.  Given the severity of the accident as stated by the Veteran, as well as the fact he was questioned about it after returning to base, the Board finds it likely that there was damage to the military vehicle involved in the accident and that there was an investigation into that.  Consequently, the Board agrees that there is likely a report in either the unit records or legal records regarding such accident that may corroborate the Veteran's stressor.   Hence, remand is warranted for further efforts to corroborate the Veteran's reported PTSD stressor.

Furthermore, the Board notes that the Veteran was scheduled for a VA Initial PTSD examination in October 2013 that he failed to report for.  Although the Veteran has not provided good cause for not reporting for this examination and it does not appear that the notice of the examination sent to him was returned, the Board finds that, since it is already remanding, the Veteran should be afforded another opportunity to appear for a VA examination.  

The Veteran is hereby advised that it is incumbent upon him to submit to a VA examination if he is applying for VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  The Board advises the Veteran that the duty to assist is a two-way street.  If he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Consequently, if he fails to report for a scheduled examination, without good cause, his claim will be decided based on the evidence of record, which may be insufficient to render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

With regard to the claims for service connection for hearing loss and tinnitus, the Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication.  However, the Board may not ignore an issue so raised.  Id.  

Here, by rating decision issued in November 2012, the RO denied the claims for service connection for hearing loss and tinnitus.  On January 10, 2013, the RO received a statement from the Veteran's attorney entitlement Notice of Disagreement and DRO Election in which was listed the issues of hearing loss and tinnitus, as well as diabetes mellitus, type II.  The Board acknowledges that the attorney only discussed the fact that these claims were denied because the Veteran failed to report for a VA examination but that he did not receive the notice and was therefore requesting a new VA examination be scheduled.  The attorney's statement, however, does not negate the fact that he disagreed with the denial of service connection for hearing loss and tinnitus.  Despite that, the Statement of the Case issued in December 2013 only addressed the claim for service connection for diabetes mellitus, type II.  Thus, the Veteran's Notice of Disagreement as to the claims for service connection for hearing loss and tinnitus is still pending the issuance of a Statement of the Case.
 
Consequently, the Board remands these claims for the RO to issue a Statement of the Case.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.


Accordingly, the case is REMANDED for the following action:

1. The RO should request unit records, or any other type of records  (such as legal records) for the 538th Engineering Battalion that would have a tendency to show that an accident had occurred or military equipment had been damaged due to an accident with a civilian bus in January 1969, from any appropriate government record repository (other than the JSRRC).  All efforts in this regard should be documented in the claims file.

2.  Thereafter, the Veteran should be afforded a VA PTSD examination, with an examiner who has reviewed his claims file in conjunction with the examination.  This examiner should address all subjective complaints and objective symptoms and must render a multi-axial diagnosis. 

If a diagnosis of PTSD is made according to the diagnostic criteria in the DSM-IV, then the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD was manifest at the time that he filed his claim for service connection for depression in September 2002 or whether it manifested at a later date (if so, please provide the month and year that PTSD manifested).

If there has been a finding of a verified in-service stressor (or stressors), the examiner should be advised of what said verified stressors are and be requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD resulted from the identified verified stressor(s).  

If a verified in-service stressor has not been identified (or the examiner opines that the diagnosis of PTSD is not supported by any verified in-service stressor), then the examiner should be asked to render an opinion whether it is at least as likely as not (i.e., at least a 50 percent probability) that the in-service stressor (or stressors) claimed by the Veteran is (or are) linked to fear of hostile military or terrorist activity and adequate to support a diagnosis of PTSD as set out under DSM IV, and whether the Veteran's symptoms are related to the claimed stressor(s).  [For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.]  The examiner should be advised that, in rendering his/her opinion, he/she should disregard any stressors reported that do not meet the above criteria (specifically, any stressors not the result of hostile military or terrorist activity).  

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, the Veteran's claim, recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD (claimed as depression), should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

4.  In addition, provide the Veteran with a Statement of the Case as to the issues of entitlement to service connection for hearing loss and tinnitus.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


